DETAILED ACTION
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2022 has been entered

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for the following examiner’s amendment was given in a telephone interview with applicant’s representative, Joseph Su , on July 22, 2022. The application has been amended as follows: 

3.	in the claims: 
*Claim 1 has been amended to incorporate the limitations of claims 12 and 13.
* canceling claims 2-13.
* Claim 15 have been amended to fix some antecedent basis issues. 

	Please Rewrite the Claims as follow:

1. (Currently amended) A communication device comprising:
	a transmission unit that transmits a packet group including a plurality of packets, wherein each of the packets in the packet group transmitted in one communication session contains a header; and
	a processing unit that, in a case in which the communication device itself is not trusted by a destination communication device to which to transmit the packet group, performs a process of instructing each of a plurality of nodes of a management unit that registers a trust list stored in the storage unit of the communication device itself as the management information and manages the management information distributed among the plurality of nodes to register header information as the management information, the header information being partial information of the header included in each packet of the packet group transmitted by the transmission unit[[.]], and in a case in which the trust list stored in the storage unit of the communication device itself is modified, the processing unit further performs a process of instructing each of the plurality of nodes of the management unit to update the trust list of the management information according to the modified trust list.

	2-13. (cancelled)

	14. (Currently amended) The communication device according to Claim [[12]] 1, wherein
	the case in which the communication device itself is not trusted by a destination communication device to which to transmit the packet group is a case in which trust information indicating that the communication device itself trusts the source communication device is not recorded in the trust list held by a majority of nodes among the plurality of nodes of the management unit, or a case in which a period of validity of the recorded trust information is expired.

	15. (Currently amended) A communication system comprising:
	a plurality of the communication devices according to Claim 1; and
	[[a]] the management unit that registers and manages management information distributed among [[a]] the plurality of nodes.

16. (Original) A non-transitory computer readable medium storing a program causing a computer to execute a process for functioning as the communication device according to Claim 1.



Allowable Subject Matter
Claims 1, and 14-16 (Renumbered 1 – 4) are allowed.
 
The following is an examiner’s statement for reasons for allowance:
Claims 1 and 14-16 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italic limitation:
	In Claim 1, in a case in which the communication device itself is not trusted by a destination communication device to which to transmit the packet group, performs a process of instructing each of a plurality of nodes of a management unit that registers a trust list stored in the storage unit of the communication device itself as the management information and manages the management information distributed among the plurality of nodes to register header information as the management information, the header information being partial information of the header included in each packet of the packet group transmitted by the transmission unit, and in a case in which the trust list stored in the storage unit of the communication device itself is modified, the processing unit further performs a process of instructing each of the plurality of nodes of the management unit to update the trust list of the management information according to the modified trust list, in combination with the other limitations recited as specified in claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reason for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468